Defendant appeals from a judgment of a City Magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting her of a violation of subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving scene of accident without reporting), and from the sentence to pay a fine of $25 or to serve ten days in the city prison. The fine was paid. *1099Judgment reversed on the law and the facts, information dismissed and the fine remitted. The evidence fails to prove all the elements of the misdemeanor beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Adel, Wenzel, MaeCrate and Beldoek, JJ., concur.